Citation Nr: 1427927	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-29 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1994.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2012, the Board issued a decision denying the claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims, and in August 2013, the Court granted a Joint Motion for Remand filed by the parties.  The Board's remand of the issue of entitlement to a total disability rating due to individual Unemployability was left undisturbed.
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board determines that a remand of the appeal is necessary.  The most recent VA examination to assess the current nature and severity of the Veteran's PTSD was performed in May 2009, over five years ago.  Thus, the Board determines that the findings at that examination are too remote for the Board to ascertain the appropriate rating for the Veteran's PTSD for the entire appeal period.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (noting that an examination too remote for rating purposes cannot be considered "contemporaneous").

Additionally, the record reveals that the Veteran has received private mental health treatment, and records from Dr. Hoeper dated through March 2010 are of record.  The Board presumes that the Veteran has continued to seek mental health treatment since that time from Dr. Hoeper or another source.  Therefore, the Veteran should be asked to identify all VA and private mental health treatment notes not already associated with the claims file and to authorize release of those records to VA, as necessary, or to submit them directly.  

Accordingly, the case is REMANDED for the following action:
1. Request that the Veteran identify any VA and private mental health treatment records not already associated with the claims file and complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, as necessary, to include records of Dr. Hoeper.  The Veteran may also submit these records directly to VA.  All requests and responses, positive and negative, must be documented in the claims file.

Two attempts must be made to obtain any identified private records, unless the first attempt reveals that further attempts would be futile.  If records are identified but not obtained, the Veteran must be informed of that fact, informed what steps were taken to obtain them, and informed that the claim will be adjudicated without the records but that if he obtains and submits them at a later date the claim may be readjudicated.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505; 126 Stat. 1165, 1191-93.

2. Schedule the Veteran for a VA psychiatric examination to assess the current nature and severity of his PTSD.  The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail.

A complete rationale for the opinion advanced must be provided. 

3. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of his claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

4. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



